Citation Nr: 1721605	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide agents for purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow, Counsel


INTRODUCTION

The Veteran had honorable active military service from June 1958 to September 1979 with overseas service in Germany, Vietnam, and Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board acknowledges that there was a prior final decision issued in June 1980 that denied service connection for organic heart disease and that this appeal arises from the RO's reconsideration of that decision on the merits in the July 2011 pursuant to Nehmer v. U.S. Department of Veterans Affairs (VA), 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The Board notes, however, that the Veteran filed a claim for service connection for a heart condition in September 2010 prior to being notified by the RO in February 2011 that it was going to review his claim, which claim would encompass more than just ischemic heart disease (IHD) covered by the Nehmer reconsideration.  Consequently, the Board has characterized the Veteran's claim as set forth on the Title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart condition.  The RO has denied service connection for IHD as related to exposure to herbicide agents during the Veteran's service in Vietnam on the basis of no current chronic disability exists.  The Veteran has verified combat service in the Republic of Vietnam from May 1969 to May 1970.  Because of such service, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board finds that remand of the Veteran's claim is appropriate for additional development, specifically a VA examination for IHD, as recent medical evidence appears to indicate that the Veteran may have a new diagnosis of coronary artery disease (CAD) or (congestive) heart failure with preserved ejection fraction (HFpEF).  Although the Veteran's treatment records show he has had complaints of chest pain and shortness of breath over the years, diagnostic testing has essentially resulted in negative findings of any actual heart disease and specifically ischemic heart disease.  Up until 2015, his treatment records have been silent for any diagnosis of heart disease confirmed by diagnostic testing.  

However, in January 2016, the Veteran was seen in the VA emergency room for complaints of headaches and cough.  While there, an electrocardiogram (EKG) showed new atrial fibrillation.  On examination, he had an irregular rhythm, tachycardia, but no gallops, murmurs or rubs were appreciated.  He denied shortness of breath or chest pain, and denied any heart problems in the past.  A chest X-ray performed showed the heart appeared enlarged.  The Veteran was assessed to have atrial fibrillation.  Onset was thought possibly due to subclinical hyperthyroidism as TSH was low at .09.  It was noted there was no evidence of congestive heart failure or of ischemia in the heart based off of the EKG and normal cardiac enzymes.  The Veteran was admitted for inpatient treatment when his rhythm and tachycardia persisted despite treatment.  

A Cardiology consultation was obtained during the Veteran's inpatient stay.  It was noted that he had normal left ventricular function with ejection fraction of 55 percent by transthoracic echocardiogram (TTE) in 2011 and no known CAD with normal left heart catheterization (LHC) in 2003.  He presented with atrial fibrillation with rapid ventricular response (RVR).  He denied shortness of breath or chest pain, but was found to be hypertensive in the emergency room with systolic blood pressures in the 190s.  Since admission, he was found to have thyroid abnormalities.  He was somewhat rate controlled with diltiazem drip.  The impression was atrial fibrillation with RVR.  It was indicated that, since the most recent EKG from September 2014 showed normal sinus rhythm, the actual onset was unclear but that this was likely driven by thyroid abnormalities.  It was recommended he be stared on full anticoagulation unless otherwise indicated.  The Veteran also underwent an echocardiogram that showed restrictive left ventricular filling pattern but this does not appear to have been considered a significant finding as the assessment continued to be atrial fibrillation.  See January 19, 2016 Medical Student Note and Addendum.

In February 2016 (less than a month later), the Veteran was hospitalized again at VA. The histories show he had been released the day before from a private hospital where he had been inpatient for four days and underwent a cardiac catheterization that showed mild three vessel coronary irregularities in a left dominant system but no significant or obstructive atherosclerosis.  He left the hospital against medical advice.  See February 11, 2016 Resident Note.  In a February 11, 2016 Addendum note, a Past Medical History of CAD was noted for the first time.  In a February 11, 2016 Internal Medicine H&P Note, it is remarked that the Veteran's history is significant for HFpEF, atrial fibrillation and COPD.  It is further indicated that, during the prior private hospitalization, the Veteran had a LHC that showed "non-obstructive coronary disease and a restrictive filling pattern."  The assessment was shortness of breath with differentials including myocardial infarction, COPD exacerbation, congestive heart failure (CHF) exacerbation and pulmonary embolism.  However, the physician stated that he believed this was a CHF exacerbation (examination and chest X-ray support this) caused by atrial fibrillation with RVR (high-output heart failure).  In addition, he was assessed to have atrial fibrillation with RVR caused by either hypoxia or medication noncompliance.  Notably, the Veteran again left against medical advice.

The Veteran returned to the VA hospital eight days later complaining of shortness of breath, weakness and swelling in his legs.  He was assessed with orthopnea with atrial fibrillation and RVR, and again admitted for stabilization.  He was discharged the next day against medical advice.  His discharge summary shows a principal diagnosis of atrial fibrillation with RVR.  However, under additional diagnoses was listed CAD, which was also listed under his History of Present Illnesses as well as congestive HFpEF.  Primary Care notes thereafter show CAD as being on the Veteran's Problem List and Past Medical History.

In contrast, however, a February 2016 Cardiology Consult note only shows an assessment of atrial fibrillation with RVR as does all subsequent notes from this service.  The Cardiology notes do not indicate any findings related to CAD, CHF, HFpEF, non-obstructive coronary disease or any other type of heart disease, especially any IHD.  

After considering all this evidence, it is clear the Veteran now has a heart condition diagnosed as atrial fibrillation.  However, IHD is defined by regulation as including, but not limited to, acute, subacute, and old myocardial infarction; and atherosclerotic cardiovascular disease (ASCD) including CAD (including coronary spasm).  38 C.F.R. § 3.309(e).  Thus, it is not clear that his atrial fibrillation is an IHD for which presumptive service connection based upon exposure to herbicide agents during service is warranted.  

Moreover, the Board finds there is unclear evidence of record as to whether the cardiac catheterization the Veteran appears to have had during the private hospitalization in February 2016 demonstrated the presence of CAD or some other form of IHD as subsequently the VA treatment records began showing a history of CAD and HFpEF.  Consequently, on remand, these private treatment records need to be obtained associated with the Veteran's claims file and then a new VA examination needs to be obtained in order to determine whether the Veteran in fact has an IHD for which presumptive service connection is warranted.  

With regard to the private treatment records, the Board notes that the VA treatment records indicate that some of these records (it appears to be the cardiac catheterization report) were uploaded to VistA Imaging on February 7, 2016.  So, in case these cannot be obtained from the Veteran or the private hospitalization, those records in the VA system should at least be associated with the Veteran's claims file in VBMS [VistA Imaging cannot be viewed via VBMS].  

Finally, the Board notes that, with regard to the Veteran's claim for a heart condition filed in September 2010, the service treatment records show that, in October 1971, the Veteran complained of intermittent sharp left precordial pain, also in the left arm, of uncertain etiology.  An EKG showed nonspecific T-wave changes in V3-V6.  However, a few days later, the final assessment was that his pain was musculoskeletal in nature.  See October 12, 1971 treatment note.  There is another undated treatment note showing complaints of left anterior chest pain, but this was assessed to be costochondritis.  There is separation examination report for review.  In August 1978, however, the Veteran responded "No" on a Medical History Questionnaire to a question asking if he had ever had heart trouble.  On VA examination in April 1980, the Veteran reported having an episode of chest pain in December 1979 and EKG showed ST and T waive abnormalities.  However, the examiner did not diagnose the Veteran to have any heart disorder at that time.  

As previously discussed, although the VA treatment records indicate the Veteran has had complaints of chest pain and shortness of breath throughout the years and it appears he may even have carried a diagnosis of atherosclerotic heart disease (ASHD) or CAD at some time in the mid-1990s, there does not appear to have been a verified diagnosis by diagnostic testing as the diagnosis of ASHD or CAD was questioned by his primary physician and then removed upon the performance of an echocardiogram in May 1997 that showed no evidence of such disease.  See June 2, 1997 Primary Care Note (showing physician's assessment that there is "no evidence for coronary heart disease").  It is further noted that attempts were previously made to obtain VA treatment records prior to 1995, but those attempts were unsuccessful and further attempts to obtain them have been deemed futile.

But the Veteran did have multiple EKGs over the years showing nonspecific T wave abnormalities similar to the one shown in service and shortly after service.  Likewise, the Veteran has reported having chest pains in service, shortly after service and intermittently since service.  Given this evidence, the Board finds that an opinion as to direct service connection should be obtained.  

However, the Board also notes that the Veteran was diagnosed in January 2001 to have posttraumatic stress disorder (PTSD), which has been service-connected as 100 percent disabling since April 19, 2001.  There is evidence in the record that indicates the Veteran's PTSD symptoms has caused him to have chest pain and/or increased heart rate, for example, when he is easily angered or has anxiety/panic attacks.  He has gone to urgent care a number of times with chest pain thinking he was have a myocardial infarction but it was not.  He has been educated by his physicians on the effects of chronic stress and has undergone therapy in ways to manage his stress caused by his PTSD.  See e.g., August 14, 2001 MH Individual Note.  A January 2003 mental health outpatient note states that the Veteran's "blood pressure and diabetes gets aggravated by his PTSD."  In addition, the Veteran's VetCenter psychologist, writing in favor of the Veteran's claim for PTSD, set forth in a November 2001 letter that the Veteran has recurrent intrusive thoughts, memories and nightmares of any of the events from his combat experience and that forced inactivity resulting from his age and physical health problems exacerbates his PTSD symptoms.  Although he tries to avoid situations that remind him of Vietnam, his attempts are never completely successful.  Once a memory has been activated, he is likely to break into a sweat and become nervous and anxious with a considerable amount of time required before a state of relative calm is restored.  In a December 2001 letter this psychologist elaborated the Veteran's PTSD symptoms, including adding that he is hypervigilant and easily startled by sudden unexpected noises in the immediate environment, and stating that "[o]nce his autonomic nervous system has produced the extra adrenaline and increased heart beat several hours may be required before a state of relative calm is restored.  He actively tries to avoid situations that trigger these reactions but of course these attempts are never completely successful."  Given this evidence, the Board believes an opinion as to secondary service connection should be obtained.  

The Veteran is also service-connected for diabetes mellitus, type II, which is currently evaluated as 20 percent disabling since August 15, 1997 with complications of diabetic nephropathy, rated as 60 percent disabling as of August 4, 2008, and peripheral neuropathy in all four extremities, with each extremity evaluated as 10 percent disabling except for the left lower extremity which is evaluated as 20 percent disabling because of complete foot drop resulting from overlapping disabilities including radiculopathy associated with intervertebral disc syndrome of the lumbar spine in addition to the peripheral neuropathy.  Notably, service connection for the Veteran's hypertension as secondary to his service-connected diabetes mellitus, type II, has been denied.  Nevertheless, the Board believes that an opinion as to secondary service connection should be obtained to ensure that all bases are covered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request he identify all private medical care providers who have treated him since January 2016 for his heart problems, and request that he provide medical releases for VA to obtain their medical records.  Specifically, the Veteran should be requested to provide a release for the medical records of the private hospital identified in the February 2016 VA treatment records where he was hospitalized from February 7, 2016 to February 10, 2016 and where he underwent a heart catheterization so that VA may obtain those treatment records.  The Veteran should be advised that he may provide VA with those records himself in lieu of providing a medical release.  

Upon receipt of the medical release(s), request the private treatment records from the identified medical care provider(s).  If any records are unattainable, the Veteran and his representative, if any, should be advised and afforded an opportunity to submit said records themselves.  

2. Associate with the claims file the Veteran's VA treatment records from the VA Medical Center in Columbia, South Carolina, since June 2016.  Also relevant records uploaded into VA's VistA system, including the February 2016 private cardiac catheterization report, should be associated with the Veteran's claims file.  In other words, VistA Imaging records must be printed and uploaded into VBMS .  

3. After the development in paragraphs 1 and 2 is complete, please schedule the Veteran for an appropriate VA examination to evaluate the Veteran's current heart disorder, if any.  The claims file must be available to the VA examiner.  All necessary tests and/or studies should be accomplished to determine the nature and etiology of the Veteran's current heart disorder, if any.

After reviewing the claims file (including this Remand) and examining the Veteran, the VA examiner should render a diagnosis of all heart disorders.  For each identified heart disorder, the examiner should indicate whether such disorder is considered an ischemic heart disease (IHD) or non-ischemic heart disease (non-IHD).  

For each non-IHD disorder identified, the VA examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the identified heart disorder is related to any injury, disease or event incurred during service?  In rendering an opinion, the examiner should consider and discuss the in-service October 1971 treatment for chest pain and EKG findings of nonspecific T wave abnormalities but no diagnosis of a heart disorder during service as seen in service treatment records; the April 1980 VA examination report showing the Veteran's complaints of chest pain in December 1979 with EKG findings of nonspecific T wave abnormalities but no diagnosis of a heart disorder; and VA treatment records from 1995 to the present showing recurrent EKG findings of T wave abnormalities (as well as other normal and abnormal diagnostic tests) but no confirmed diagnosis of heart disorder until January 2016 when the Veteran was diagnosed to have atrial fibrillation with RVR.  The examiner should also consider and discuss a report of a continuity of symptoms given by the Veteran, if any.

b) Is it at least as likely as not (i.e., 50 percent probability or greater) that the identified heart disorder is: 

a. proximately due to the Veteran's service-connected PTSD, diabetes mellitus, type II, and/or diabetic nephropathy (either individually or collaboratively), or
b. the result of the Veteran's service-connected PTSD, diabetes mellitus, type II, and/or diabetic nephropathy (either individually or collaboratively)?  In rendering an opinion, the examiner should consider and discuss the medical evidence of record indicating the Veteran's PTSD has caused physiological responses such as chest pain and elevated heart rate during periods of elevated stress such as when he has panic or anxiety attacks, experiences excessive anger or is unexpectedly startled;  or 
c. has been aggravated (worsened) by the Veteran's service-connected PTSD, diabetes mellitus, type II, and/or diabetic nephropathy (either individually or collaboratively)? and
d. although the Veteran's hypertension has not been found by VA to be related to his service-connected diabetes mellitus, type II, the examiner should consider and discuss whether the Veteran's PTSD has aggravated his hypertension to the extent that such aggravation caused, resulted in or has aggravated the current heart disorder

The examiner should provide a complete explanation setting forth the reasoning for all opinions given.  It would be helpful if the examiner cited to evidence in the record and any medical or scientific literature used to support the opinion(s) provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

